Citation Nr: 1424825	
Decision Date: 06/03/14    Archive Date: 06/16/14

DOCKET NO.  12-06 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

What evaluation is warranted for asbestosis since January 21, 2009?


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, V.T and D.T.


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from January 1951 to November 1954.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from an August 2009 rating decision of the VA Regional Office in Jackson, Mississippi that denied a compensable evaluation for asbestosis.  The case was certified to the Board by the Montgomery, Alabama RO

The Veteran was afforded a videoconference hearing in January 2014 at the Montgomery RO before the undersigned sitting at Washington, DC.  The transcript is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Since January 21, 2009, the preponderance of the evidence shows that the Veteran's pulmonary function testing disclosed a FEV-1 value of 40 percent of lower.


CONCLUSIONS OF LAW

Since January 21, 2009 the criteria for a 100 percent evaluation for asbestosis were met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.96, 4.97, Diagnostic Code 6833 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met in this instance.  There is no issue as to providing an appropriate application form or the completeness of the application.  VA appropriately notified the Veteran of the information and evidence needed to substantiate and complete the claim.   There is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  As such, the claim is ready to be considered on the merits.

Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R. Part 4 (2013).  The Board attempts to determine the extent to which the Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life and is based, as far as practicable, on average impairment of earning capacity in civil occupations. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.10 (2013). 

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

Asbestosis is evaluated under the General Rating Formula for Interstitial Lung Disease that provides for a 10 percent evaluation when there is Forced Vital Capacity (FVC) of 75 to 80 percent of predicted, or Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO/SB) is 66 to 80 percent of predicted.  A 30 percent evaluation requires FVC of 65 to 74 percent of predicted or DLCO/SB of 56 to 65 percent of predicted.  38 C.F.R. § 4.97, Diagnostic Code 6833.

Post-bronchodilator studies are required when pulmonary function tests are done for disability evaluation purposes except when the results of pre-bronchodilator pulmonary function tests are normal or when the examiner determines that post-bronchodilator studies should not be done.  When evaluating based on pulmonary function tests, post-bronchodilator results are used in applying the evaluation criteria in the rating schedule unless the post-bronchodilator results are poorer than the pre-bronchodilator results.  In those cases, the pre-bronchodilator values for rating purposes are used. 38 C.F.R. § 4.96.

Factual Background and Legal Analysis

A claim of entitlement to a higher rating for asbestosis was received in January 2009.  

The Veteran asserts that he is entitled to a higher disability evaluation for asbestosis because symptoms associated with such include an obstructive component that has not been previously recognized by the Board.

At an April 2009 VA examination the appellant was determined to have severe chronic obstructive pulmonary disease without evidence of a restrictive process.  In an August 2009 addendum to that report, the examiner opined that chronic obstructive pulmonary disease was not caused by or related to asbestos exposure, and that chronic obstructive pulmonary disease was causing all measurable symptoms.  The examiner stated that pleural asbestosis was more frequently asymptomatic but could be severe enough to result in a restrictive lung defect.  The assessment that that chronic obstructive pulmonary disease was the etiology of all of the Veteran's pulmonary symptoms was corroborated on VA examination in September 2013.  It was also found that there was no evidence of restrictive disease or related functional limitations.

The Board observes, however, that extensive clinical authority was subsequently received from the Veteran, to include literature from the Journal of Occupational Medicine, and other published authorities in the field of pulmonary medicine.  Also received was the opinion of a board-certified pulmonologist who concluded that the appellant's asbestos exposure may well cause both restrictive and obstructive lung functional impairment.  Further, during the January 2014 hearing the Veteran's son, a board-certified cardiologist and internist, presented sworn testimony and  the results of detailed studies in support of finding that the Veteran's asbestosis has an obstructive component.  As such, despite prior conclusions by VA examiners, there is competent and probative evidence as well as expert opinion evidence showing that the record is at least in equipoise as to whether the appellant's asbestosis results in obstructive lung symptoms.  Therefore, the Board will fully consider the obstructive findings obtained on appropriate pulmonary function tests in the record in evaluating the claim.

In this regard, the Board observes that a private pulmonary function study conducted in November 2008 revealed a FEV-1 of 40 percent

The appellant was afforded a VA examination in April 2009.  Pulmonary function tests disclosed a post-bronchodilator FVC of 104 percent predicted.  While a post-bronchodilator DLCO/SB was not provided, the FVC of 104 percent predicted does not meet the criteria for a compensable rating under 38 C.F.R. § 4.97, Diagnostic Code 6833.  Significantly, however, given that the clinical evidence, to include sworn physician testimony, submitted in this particular case shows that this Veteran's asbestosis may result in obstructive symptoms, the Board considered rating the appellant's disorder under 38 C.F.R. § 4.97, Diagnostic Code 6604, i.e., the code for chronic obstructive pulmonary disease.  

Here, in April 2009, spirometric studies showed an FEV-1 level of only 52 percent, moreover, the appellant's DLCO level was only 39 percent.  While 38 C.F.R. § 4.97, Diagnostic Code 6604 supports a 60 percent evaluation when FEV-1 is between 40 and 55 percent predicted, or when FEV-1/FVC is 40 to 55 percent, when DLCO (SB) of 40 to 55 percent predicted, or when maximum oxygen consumption is 15 to 20 ml/kg/min (with cardiorespiratory limit; a 100 percent rating may be assigned when DLCO (SB) levels are less than 40 percent of that predicted.  While it is unclear whether the April 2009 DLCO level represents a single breath method, in light of the FEV-1 value found in November 2008 and the April 2009 findings the Board will resolve reasonable doubt in the appellant's favor and assign a 100 percent rating effective the date of the appellant's claim, January 21, 2009.  38 C.F.R. § 4.97, Diagnostic Code  6604.

Subsequent thereto, the record contains the results of private pulmonary testing conducted in July 2010, May 2012 and December 2013.  These studies show continued support for a 100 percent rating when FEV-1 levels are considered.  For example, in December 2013, the Veteran's FEV-1 was only 37 percent of that predicted.  Such a finding supports a 100 percent rating under Diagnostic Code 6604.  Id.  While pulmonary function studies from April 22, 2013 suggest some improvement, with FEV-1 being 47 percent of that predicted, the ratio of FEV-1/FVC remained below 40 percent, once again supporting the assignment of a 100 percent rating.  Id.  

Accordingly, in light of the evidence presented in this particular case which shows that this particular appellant's asbestosis has an obstructive component, the Board grants a 100 percent rating since January 21, 2009.

In reaching this decision the Board considered the doctrine of reasonable doubt.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).
  

ORDER

Entitlement to a 100 percent evaluation for asbestosis from January 21, 2009 is granted subject to laws and regulations governing the payment of monetary awards.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


